Citation Nr: 1417849	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1963 to August 1965.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding has been added to the claims file.  

In June 2010, the Board remanded the case for additional evidentiary development.  Once that development was completed, the Board issued an April 2012 decision denying each of the above-captioned claims.  

Notably, following the issuance of the April 2012 decision, VA reached a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to that agreement, the April 2012 Board decision was identified as having been potentially affected by an invalidated rule concerning the duties of Veterans Law Judges who preside at hearings, as set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed in further detail below, the transcript of the February 2010 Board hearing reveals that there was, in fact, full compliance with the provisions of 38 C.F.R. § 3.103(c)(2) and Bryant throughout that proceeding.  Moreover, the invalidated rule implicating those provisions was not applied in the April 2012 Board decision.  Nevertheless, to remedy any potential error that may have arisen in this regard, the Board has sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and a de novo decision on his appeal.  In response, the Veteran has indicated that he does not wish to testify at another hearing, but has requested to have the prior Board decision vacated and a new one issued in its place.  This adjudication satisfies that request.


FINDINGS OF FACT

1.  The probative evidence of record does not show that a low back disorder was incurred in or aggravated by any aspect of the Veteran's active service.

2.  The probative evidence of record does not show that a bilateral leg disorder was incurred in or aggravated by any aspect of the Veteran's active service, including as secondary to a low back disorder.  

3.  Neither a low back nor a bilateral leg disorder was shown to have been present during the Veteran's active service, or within the established periods during which such a disorder could be presumed to have been incurred in service.

4.  The probative evidence of record does not show that erectile dysfunction was incurred in or aggravated by service, including as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through letters issued in October 2007, October 2008, July 2010, and October 2010. Those letters collectively advised the Veteran of the evidence needed to substantiate his service-connection claims, as well as the responsibilities that he and VA shared for obtaining such evidence.  In addition, those letters described in detail how VA assigns a disability rating and an effective date following the grant of service connection. As such, those letters satisfied not only the Pelegrini notice provisions, but also the heightened VCAA requirements set forth in Dingess.  Moreover, any timing defect with respect to those particular letters that followed the initial rating decision has been effectively cured by the subsequent readjudication of the Veteran's claims.  See October 2008 Statement of the Case (SOC); December 2011 Supplemental Statement of the Case (SSOC); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication, as in a SOC or SSOC, is sufficient to cure a timing defect). 

Accordingly, absent any evidence to the contrary, the Board finds that the duty to notify under 38 C.F.R. § 3.159(b) has been satisfied in this case.

Duty to Assist

The duty to assist under 38 C.F.R. § 3.159(c) has likewise met with substantial compliance.  Indeed, the agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service records, as well as all pertinent VA and private medical records that he has identified in support of his appeal.  Conversely, no records from the Social Security Administration (SSA) have been added to the claim file.  The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist in obtaining evidence necessary to substantiate an appeal, including any 'relevant records' in the custody of the SSA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope and VA is only required to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim.  VA is not required to assist in obtaining identified records when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

Here, notwithstanding the Veteran's assertions to the contrary, VA has confirmed that he never submitted a claim for SSA disability benefits.  Indeed, pursuant to the Board's July 2010 remand, the AOJ contacted the SSA regarding the Veteran's alleged disability benefits claim and that agency indicated that it did not have any records of such an application.  See August 2010 SSA response to AOJ inquiry.  Tellingly, the Veteran has not submitted any evidence contradicting the SSA's response in this regard.  Nor has he provided any information that would enable VA to obtain such evidence on his behalf.  On the contrary, while, as noted in the Introduction, the Veteran has requested a de novo review of his appeal, he has not produced any documentation that was not of record at the time of the previous (April 2012) decision.  Accordingly, the Board finds that, to the extent such evidence exists but has not been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

Similarly, the Veteran bears responsibility for not alerting the Board to any inadequacies in the February 2008 VA examination concerning his low back claim.  Id.  Notably, there is no other indication that this examination was insufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, a sufficient one must be provided).  Moreover, the ensuing passage of time, standing alone, does not trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

The Board acknowledges that, although the foregoing VA examination yielded findings relevant to the Veteran's erectile dysfunction claim, it did not address that issue in detail.  Nor did any subsequent VA examination.  The Veteran also did not undergo any VA examination that specifically focused on his bilateral leg claim.  Nevertheless, the Board has determined that, for the reasons detailed above, the probative evidence of record does not show that any symptoms of a bilateral leg disorder or erectile dysfunction are related to the Veteran's active service.  It follows that additional VA examinations are not warranted with respect to those disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nor is an additional hearing warranted as the Veteran has already had the opportunity to testify before the undersigned Veterans Law Judge.  While, as noted previously, the Board has invited the Veteran to appear for a new hearing, he has expressly declined that invitation.  See September 2013 Veteran Correspondence (requesting a new decision but waiving the right to a new Board hearing on his appeal).  As such, the Veteran has implicitly signaled his satisfaction with the February 2010 proceeding.  

Moreover, the transcript of the above Board hearing reflects that the undersigned fully complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the undersigned set forth the claims on appeal at the start of the proceeding and then focused on the elements necessary to substantiate those issues.  See February 2010 Board Hearing Tr. at 3-15 (documenting the efforts of the undersigned Veterans Law Judge to "give [the Veteran] the right to speak in this hearing, so that [he] can explain . . . in [his] own words, why  . . . the issue of the back, the issue of the legs and the issue of the loss of erectile functioning should be granted").  The undersigned also assisted the Veteran in identifying further development that required, for example, by guiding him in his native Spanish through a review of his pertinent treatment history and then ascertaining whether there were any records of such treatment that remained outstanding.  Id. at 9-14.  

The foregoing actions, which later prompted the Board to remand for additional development, were particularly critical in this case involving an unrepresented appellant.  Moreover, through such actions, the undersigned effectively satisfied the duties of a Veterans Law Judge to fully explain the issues on appeal and to suggest the submission of evidence that may have been otherwise overlooked.  See Bryant, 23 Vet. App. at 492.  

Notably, the Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed in any way to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his February 2010 hearing or, indeed, at any time throughout this appeal 

Accordingly, the Board finds that the Veteran has had the opportunity to meaningfully participate in the adjudication of his low back, bilateral leg, and erectile dysfunction claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error of law or fact that precludes the Board from adjudicating those claims.

II.  Merits of the Appeal

The Veteran contends that, on multiple occasions during active duty, he injured his lumbar spine and consequently developed permanent low back and bilateral leg disorders.  He further claims to have contracted erectile dysfunction through in-service herbicide exposure.  As such, the Veteran maintains that VA benefits are warranted for all of his residual orthopedic and genitourinary disorders.  The Board disagrees that service connection is warranted for any of those disorders, however, for the reasons outlined below.

Service connection may be granted if it is shown that a claimant suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 2013); 38 C.F.R § 3.303 (2013).

Service connection for certain chronic diseases, enumerated under 38 C.F.R. § 3.309(a), will be rebuttably presumed if manifested to a compensable degree within a year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include osteoarthritis but not erectile dysfunction, may also be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Notably, the United States Court of Appeals for the Federal Circuit has recently limited that theory of entitlement to disorders encompassed within 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).   The Federal Circuit's ruling, however, does not preclude the establishment of service connection for other disabilities based upon persistent or recurrent symptoms.  See 38 C.F.R. § 3.303(a) (2013).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013). Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013);  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that it was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2013).

In determining whether there is sufficient evidence to substantiate a claim for service connection, the Board, as a finder of fact, must assess the competency, credibility and weight of all the clinical and lay submissions, accounting for those additions to the record which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any documentation favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a final procedural matter before turning to the specific facts of record, the Board observes that the Veteran has raised related arguments in support of his low back and leg disorder claims.  However, he has advanced a distinct theory of entitlement to service connection for erectile dysfunction.  Accordingly, the Board will consider his low back and leg disorders in tandem while addressing erectile dysfunction as a separate issue.  

Low Back and Leg Disorders

The Veteran asserts that all of his current low back problems had their onset in service.  In contrast, he concedes that his bilateral leg symptoms did not manifest during his period of active duty.  Nevertheless, he maintains that service connection for those leg symptoms is warranted as they were caused or aggravated by his low back disorder.

In light of the Veteran's assertions, the Board will first consider his low back claim under a theory of direct service connection and then address his bilateral leg claim on a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Moreover, while mindful that the Veteran has not raised a claim for direct service connection for his leg disorder, the Board must also consider that theory of entitlement in order to fully assess the merits of his appeal.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop a Veteran's appeal to its optimum before deciding it on the merits').  Further, given that the Veteran's low back and leg disorders fall within the category of arthritic conditions contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted for those disabilities on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the pertinent lay and clinical evidence underlying the Veteran's claims.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

With respect to his low back disorder, the Veteran has submitted written statements and hearing testimony attesting to three separate lumbar spine injuries in service.  First, he professes to have fallen from a 10-foot pole while undergoing basic training at Fort Gordon, Georgia.  See February 2010 Board Hearing Tr. at 6.  Next, he claims to have exacerbated his initial injury by rolling up an electrical cable, which "yielded too quickly," causing him to "f[all] ... and receive[] a blow to [his] back and [head]."  Id. at 6-7.  Finally, the Veteran alleges that he further strained his back in his efforts to repair another cable, which had become disconnected and frozen at his duty station in Korea.  Id. at 7.

While a layperson, the Veteran is competent to report a history of in-service injuries that fall within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the Board considers his account of such injuries plausible in light of his documented in-service duties as a lineman.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Nevertheless, the Board observes that the Veteran, by his own admission, did not consider the bulk of his injuries severe enough to warrant medical care.  Indeed, he testified at his Board hearing that, as a young soldier, he was reluctant to report to sick call.  See February 2010 Board Hearing Tr. at 8.  

In addition, the Veteran's service treatment records document only one episode of clinical intervention for low back problems.  Specifically, those records show that, over a period of three days in early July 1965, the Veteran was treated for low back strain.  Concurrent clinical testing yielded a diagnosis of lumbar muscle spasm.  However, no fractures of the lumbar spine were shown on X-ray.  Nor were any other abnormalities found.  

The Veteran's service records are otherwise negative for any reports or diagnoses of low back problems.  Moreover, no such problems were alleged or shown at the time of his July 1965 separation examination.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's low back claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2013).  

Similarly, the Board finds that no in-service pattern of chronic leg disability is apparent from the record.  In this regard, the Board recognizes that the Veteran's service treatment reports reflect isolated complaints of knee and ankle pain in February 1964 and September 1964, respectively.  Significantly, however, those records show that the Veteran's lower extremity symptoms resolved without complication.  Moreover, his subsequent service records, including his July 1965 separation report, are silent with respect to any alleged or diagnosed leg problems.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.303(b) have not been satisfied with respect to the Veteran's bilateral leg claim.  As such, a post-service showing of chronic symptomatology is also needed to support that claim.  

Although the Veteran now professes to have sought intermittent low back treatment in the years immediately following his service, he has submitted no medical records or other evidence to corroborate that assertion.  Nor has he provided any information that would enable VA to obtain such evidence on his behalf, despite receiving repeated requests for additional materials to bolster his claims.  Consequently, the Board finds that any additional information that may have been elicited in support of those claims has not been obtained because of the Veteran's inability or unwillingness to cooperate.  See Wood, 1 Vet. App. at 193. 

Significantly, the first post-service clinical evidence of joint problems is dated in November 2000.  At that time, the Veteran sought outpatient private treatment for bilateral knee pain.  Concurrent X-rays revealed degenerative changes, which were found to be consistent with mild narrowing of the left medial knee joint space and mild periarticular subchondral cortical bone eburnation in the medial proximal left tibia.  Although the private clinician attributed these changes to early stages of degenerative arthritis in the left medial knee joint, he declined to provide an opinion as to their etiology.  

Subsequent private medical records, dated in December 2005 and July 2006, reflect treatment for low back pain, which radiated down into the left lower extremity.  However, no definitive diagnosis was rendered and none of the Veteran's symptoms were related to his active duty.

The record thereafter shows that the Veteran was afforded a February 2008 VA spine examination in which he recounted his history of in-service back injuries.  Significantly, he also reported that, after leaving the Army, he had incurred three additional lumbar spine injuries.  The Veteran further reported that those civilian injuries had all resulted from "falls in the snow" while he was living in New York.  He then indicated that his current low back pain and related symptoms had arisen "10 or 12 years ago," and had steadily worsened since that time.  However, the Veteran acknowledged that he had waited until the last "five or six years" to consult a civilian physician, who had diagnosed him with residual lumbar fractures.  

The Veteran's reported diagnosis was confirmed on clinical testing, which yielded X-ray findings of compression fractures at the L4-L5 vertebral bodies, as well as mild schmorl's node impression throughout his lumbar spine.  Those findings were found to support a clinical assessment of left paracentral disc osteophyte complex.  Significantly, however, while the examining clinician conducted a thorough review of the claims file, he declined to attribute the Veteran's current lumbar spine pathology to his alleged in-service injuries.  Nor did that examiner otherwise opine that the Veteran's back problems were service-related.  

In addition to the above findings, the February 2008 VA examination report documented the Veteran's 25-year history of civilian employment as a plumber.  That report also noted the Veteran's account of having recently retired and sought SSA disability benefits due to his worsening low back problems.  However, as discussed at length in the preceding section, the AOJ has attempted to obtain the Veteran's records from the SSA, but has been informed by that agency that no such records exist.  The Veteran has also been informed of the SSA's negative response and has not submitted any additional information to show that he applied for, or received, disability benefits.  Consequently, the Board has determined that any additional efforts to obtain SSA records are unwarranted in this instance.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, such efforts would only delay adjudication would no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Next, the Board acknowledges that, during the February 2010 Board hearing, the Veteran effectively recanted his account of post-service low back injuries, which he had conveyed to the February 2008 VA examiner.  Indeed, the Veteran testified that, following his active service, he had not incurred any injuries to his lower back.  He further departed from his earlier statements by attesting that his current low back problems had persisted on a chronic basis since service, rather than manifesting in the last decade and a half, as he had told the February 2008 VA examiner.  Nevertheless, the Veteran did not take issue with any of the VA examiner's clinical findings, nor otherwise assert that the examination was inadequate for rating purposes.  

Moreover, there is no other evidence of record that suggests that an additional examination is necessary in order to fully and fairly adjudicate the Veteran's low back claim.  On the contrary, while subsequent VA medical records reflect ongoing treatment for low back pain and related symptoms consistent with intervertebral disc disease, those records do not suggest a nexus between any current lumbar pathology and the Veteran's active service.  As such, the Board considers it unnecessary to remand for a new examination in support of the Veteran's low back claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also considers the February 2008 VA examiner's specific findings regarding the etiology of the Veteran's back problems to be both probative and persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicator).  In this regard, the Board notes that, as a basis for attributing the Veteran's low back pathology to a series of lumbar fractures, the examiner not only conducted on a through clinical examination but also reviewed the complete contents of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the examiner was a licensed medical doctor with knowledge of the specific type of disability at issue in this appeal.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Moreover, the examiner's report was undertaken directly to address the Veteran's service connection claim and constitutes the only medical examination evidence obtained in support of that claim.  As such, there are no countervailing medical examination reports and, thus, no independent basis to question the probative value of the February 2008 examiner's findings.

Further, while cognizant that the above VA examiner did not provide a detailed rationale for his findings, the Board nevertheless observes that he demonstrated a familiarity with the Veteran's pertinent lay and clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, that examiner expressly noted the Veteran's assertions of in-service and post-service lumbar spine injuries and his history of clinical treatment for low back problems.  Additionally, that examiner diagnosed the Veteran with L4-L5 compression fractures, a finding is fully consistent with his post-service history of residual lumbar fractures.  As noted previously, these fractures, by the Veteran's own account, were initially diagnosed by his civilian clinician.  The Board recognizes that this initial diagnosis is not reflected in the private medical records that have been associated with the claims file.  Nevertheless, the Veteran is competent to report such a diagnosis, which was rendered by his treating provider, and his statements in this regard are considered credible in the absence of any evidence to the contrary.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that this post-service diagnosis, and the other probative lay and clinical evidence of record, is comprehensively reflected in the February 2008 VA examiner's report.  This lends additional evidentiary weight to the examiner's overall findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  

After careful consideration, the Board finds that the February 2008 VA examiner's report, and the other pertinent evidence of record, fails to establish a nexus between the Veteran's current low back disorder and his active service.  In reaching this conclusion, the Board acknowledges that the VA examiner did not expressly comment on the etiology of the Veteran's current low back problems.  Nevertheless, that clinician's findings, in tandem with the other medical evidence of record, weighs against a finding that such problems are service-related.  Indeed, the February 2008 examiner expressly determined that the Veteran's current low back disorder resulted from lumbar fractures, which were neither reported nor shown during his period of active duty.  On the contrary, the Veteran's service treatment records expressly indicate that the only relevant diagnosis he received in the Army was lumbar strain.  Moreover, those records clearly show that the Veteran had no fractures or other significant lumbar pathology at the time of separation.  Consequently, the Board has no basis to conclude that his low back disorder was caused or aggravated by his reported in-service falls as none of those accidents resulted in the specific type of injuries (fractures) to which his current back problems have been attributed.  Further, there is no competent evidence that suggests a nexus between those in-service falls and the Veteran's current low back disorder.

In this regard, the Board is cognizant that the Veteran now asserts that his current disability must have arisen in service because that was the only period in which he ever injured his lumbar spine.  While a lay person, the Veteran is certainly competent to report a history of in-service injury.  Layno, 6 Vet. App. at 469-470.  Similarly, he is competent to deny any additional low back injuries after leaving the military.  Id.  Nevertheless, the Board must still weigh the credibility of his assertions by considering whether they are consistent with other evidence of record.  See Caluza, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In this context, the Board has reason to question the credibility of the Veteran's current assertions as they are inconsistent with his prior statements.  As noted previously, the Veteran reported during his February 2008 VA examination that, after leaving service, he had reinjured his back on three occasions.  The Board considers those earlier statements, which were rendered in the course of a clinical examination, to be more probative than his later assertions, which were delivered solely in the interest of seeking VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board assigns greater evidentiary weight to the Veteran's initial admission of post-service low back injuries and places less reliance on his subsequent denials of such injuries.  

The Board's finding in this regard further bolsters the probative value of the February 2008 VA examination report, which was predicated on the Veteran's initial admission of post-service injuries.  It also further shifts the preponderance of the evidence against the Veteran's claim by suggesting the occurrence of intervening, post-service events, which may have contributed to his current low back disorder.  While cognizant of this possibility, however, the Board refrains from conclusively assuming that the Veteran's current back problems are attributable to his reported post-service injuries in the absence of any medical evidence establishing such a nexus.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  It follows that service connection for the Veteran's knee disorders is unwarranted under a secondary theory of entitlement.  

Even without definitively ascribing the Veteran's current lumbar spine problems to his post-service injuries, however, the Board finds that the evidence of record does not permit it to arrive at the opposite conclusion, that is, to assume that his current low back disorder is service-related.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, no VA or private treating provider has indicated that such a relationship exists.  Thus, in the absence of any other competent and credible evidence of a nexus, the Board finds that service connection for the Veteran's low back disorder is not warranted on direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Nor is service connection warranted on a presumptive basis.  In this regard, the Board acknowledges that the Veteran's current diagnoses of left paracentral disc osteophyte complex and intervertebral disc disease are ratable under diagnostic codes that also contemplate osteoarthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5234.  Nevertheless, the Board finds that service connection for a chronic arthritic condition may not be presumed as the symptoms underlying such a condition did not manifest within a year of the Veteran's Army discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, the Board acknowledges that the Veteran now professes to have sought private medical care for low back problems immediately following his release from service.  However, he has not submitted any evidence to corroborate that assertion.  Moreover, his earlier recorded statements clearly indicate that he waited many years after leaving the Army to seek treatment and diagnoses for his current lumbar spine pathology.  Further, the Board considers it significant that the Veteran's February 2008 VA examination report, which, for the foregoing reasons is deemed probative, expressly indicates that his current low back problems arose within the previous decade and a half.  That report, in tandem with the other probative evidence, weighs against a finding of continuity of symptomatology since service, which further undermines the Veteran's claim.   See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40. 

For the foregoing reasons, the Board finds that the Veteran may not prevail in his claim for service connection for a low back disorder.  Moreover, having determined that none of the theories raised in support of that claim are valid, the Board finds that the Veteran's claim for a bilateral leg disorder must also fail under a secondary theory of service connection.  Indeed, even assuming, without conceding, that this disability is related to the Veteran's low back problems, the latter have not been shown to be etiologically related to any aspect of his active service.  Consequently, the Board has no basis to assume that the leg disorder, which the Veteran attributes to his back, is itself service-connected.  See 38 C.F.R. § 3.310.

Significantly, there is no other evidence in the claims file that suggests a link between the Veteran's current bilateral leg pathology and his active service.  See 3.303(d) (indicating that "[s]ervice connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.").  On the contrary, while the Veteran's service records document two occasions of treatment for knee and ankle pain, those symptoms were shown to have resolved by the time of his service separation.  

Moreover, the Veteran has expressly denied any immediate post-service treatment for lower extremity pathology.  Further, he has indicated that he did not seek treatment for leg problems until several decades after his discharge from the Army.  There is no other evidence of record that contradicts the Veteran's assertions.  As previously noted, the earliest post-service complaints and treatment for lower extremity joint problems occurred in November 2000, more than 35 years after he left service.  Thus, while mindful that the documented degenerative changes in the Veteran's lower extremities are indicative of arthritis, the Board finds that those changes did not manifest within the time frame required to establish service connection on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the lengthy gap between the Veteran's service and his initial post-service complaints and treatment for lower-extremity pathology effectively negates any finding of continuity of symptomatology.  This further weighs against his bilateral leg claim.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40. 

In reaching these determinations, the Board wishes to emphasize that it remains sympathetic to the Veteran and does not doubt the sincerity of his belief that his current low back and leg disorders had their onset in service or are otherwise related to his active duty.  As previously discussed, the Veteran has provided an account of in-service low back injuries that is considered both competent and credible.  Layno, 6 Vet. App. at 469-470.  Moreover, he is also considered competent to report a history of post-service low back and leg symptoms, which are capable of lay observation.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Furthermore, the credibility of the Veteran's account is not diminished solely because of a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1336 (Fed. Cir. 2006).  However, as a lay person without demonstrated clinical expertise, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his post-service low back and leg disorders and his period of service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board); see also Woehlaert  v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence on complex medical questions).  

In summary, the Board finds that the preponderance of the probative evidence shows that the Veteran's current low back and leg problems are unrelated to his active service or to any incident or disability incurred therein.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's low back and bilateral leg claims.  Accordingly, those claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Erectile Dysfunction

The Board now turns to the Veteran's third and final claim for service connection.  In arguing that VA benefits are warranted for erectile dysfunction, he has effectively raised a theory of direct entitlement by alleging that this disorder first arose in service, when he was treated for gonorrhea.  Alternatively, the Veteran has claimed that his current impotence and related erectile dysfunction symptoms are etiologically linked to his prostate cancer, which is itself service-related.  

Notwithstanding the Veteran's above contentions, the record reflects that he is not currently in receipt of service connection for prostate cancer.  Although he previously applied for VA benefits for that disorder, his claim was denied in the same April 2008 rating decision that addressed his low back, bilateral leg, and erectile dysfunction claims.  However, in contrast with the latter issues, which are now on appeal, the Veteran did not file a notice of disagreement with respect to his prostate claim.  Nor did he otherwise indicate that he considered that claim to be on appeal.  Consequently, the Board has no grounds to assume jurisdiction over that particular issue.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).  Nevertheless, in light of the Veteran's contentions, the Board will consider whether his prostate cancer is service-related, but only to the extent that such a finding supports his erectile dysfunction claim.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

In this regard, the Veteran alleges that, while his prostate cancer developed many years after service, it is nonetheless attributable to the Agent Orange exposure he incurred during his deployment in the Republic of Korea.  The Board recognizes that prostate cancer is listed among the diseases that are associated with exposure to Agent Orange and other herbicides.  Under VA's governing regulations, such diseases will be considered to have been incurred in service if they develop to a compensable degree at any time after discharge, even though there was no manifestation during active duty.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e).  To prevail under these provisions, however, a Veteran must have actual or presumed exposure to herbicides in service.  Id.  No such exposure has been demonstrated in the instant case.  On the contrary, the Veteran does not specifically contend, and the record does not otherwise show, that he came into contact with Agent Orange or other herbicides in service.  Moreover, while his personnel records establish that he served during the Vietnam War era, those records do not show that he ever set foot in the Republic of Vietnam, or its contiguous waterways, such that herbicide exposure might presumed pursuant to 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Further, while cognizant of the Veteran's service in Korea, the Board notes that his deployment did not coincide with the dates (April 1968 to July 1969) in which the Department of Defense has acknowledged herbicide use near the Korean Demilitarized Zone.  38 C.F.R. § 3.307(a)(6)(iv); VHA Directive 2000-027 (September 5, 2000).  As such, there is no basis to presume that the Veteran was exposed to Agent Orange, or any other toxic herbicides, at any point during his active service.

As the Veteran has not succeeded in demonstrating in-service herbicide exposure, on either an actual or presumptive basis, the Board will consider whether service connection may be granted under alternate theories of entitlement.

In addressing whether direct service connection is warranted, the Board turns first to the Veteran's service records, which confirm his account of treatment for gonorrhea.  Specifically, those records show that, in late April and May 1964, the Veteran underwent a succession of abnormal urethral smears, manifested by watery and, at times, purulent discharge.  His symptoms were treated with penicillin and resolved without apparent complication.  However, one year later, the Veteran returned to the Army dispensary with complaints of penile soreness and irritation.  This time, his symptoms were attributed to a possible genitourinary (GU) infection; however, a definite diagnosis was never rendered.  

Significantly, the Veteran's GU symptoms were found to have resolved by his July 1965 separation examination, which was negative for any complaints or clinical findings of GU abnormalities.  Nor were any such abnormalities contended or shown for several decades after the Veteran left service.  Accordingly, the Board finds that the contemporaneous clinical evidence does not support a finding of chronicity in service.  Nor does that evidence establish persistent or recurrent GU symptoms after discharge.  This weighs against a finding of direct service connection for the Veteran's erectile dysfunction.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).

As discussed in the preceding section, a lack of corroborating medical evidence is insufficient, standing alone, to undermine a Veteran's account of symptoms, such as penile discomfort and impotence, which are capable of lay observation.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336.  In this case, however, the Board considers it significant that the Veteran's first documented complaints of erectile problems did not occur until long after he left the Army.  Indeed, those complaints were made after he was diagnosed with prostate cancer and afforded a May 2000 prostatectomy.  The Veteran's private clinical records, dated in April 2004, October 2004, and July 2006, note his reports of erectile dysfunction secondary to his prostatectomy.  

Conversely, the Board acknowledges that a June 2010 VA treatment record documents the Veteran's complaints of long-standing erectile problems, which he now claimed to have arisen prior to his prostate surgery.  However, while noted in his treatment records, the Board finds that these unsubstantiated statements are no more probative than facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Indeed, the Veteran made the same unvarnished assertions when he testified at his February 2010 hearing that his erectile problems had persisted since active duty.  

Additionally, the Board finds that the probative value of the Veteran's recent assertions of long-standing erectile problems is diminished by their inconsistency with his prior statements, outlined above.  See Caluza, 7 Vet. App. at 511.  The Board assigns greater evidentiary weight to those prior statements, which were documented in his April 2004, October 2004, and July 2006 private clinicians' records.  Those statements predate the current appeal and were rendered in the course of seeking medical treatment.  See Rucker, 10 Vet. App. at 73.  In contrast, the Board places less reliance on the Veteran's current assertions, which postdate his September 2007 claim for service connection and, thus, were motivated by his pursuit of VA benefits.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  Consequently, the Board concludes that the overall weight of the Veteran's lay testimony negates a finding of recurrent erectile dysfunction symptoms persisting since service.  See Maxson, 230 F.3d at 1333.  This further shifts the preponderance of the evidence against his claim.

In addition to finding that the Veteran's own lay assertions collectively weigh against a grant of service connection, the Board concludes that the other pertinent evidence of record fails to establish a positive nexus between his erectile dysfunction and service.  See Degmetich, Rabideau, supra.  Indeed, no private or VA clinician has opined as to such a relationship.  On the contrary, the VA clinician who conducted the Veteran's February 2008 examination noted that his erectile dysfunction was a residual of his prostatectomy, but did not indicate that this condition was in any way attributable to his active duty.  The Board recognizes that this February 2008 examiner's report was prepared primarily to address the Veteran's low back claim.  Nevertheless, for the reasons noted above, the Board considers the overall contents of that examiner's report to be both probative and persuasive.  As such, the Board views that examiner's specific findings with respect to the Veteran's erectile dysfunction to constitute significant evidence against his claim for that particular disability.  

Moreover, while cognizant that the above VA examiner and the Veteran's private treating clinicians have all determined that an etiological link exists between his erectile dysfunction and prostate cancer, the Board nonetheless considers that finding to be unhelpful here.  That is because the weight of the evidence does not show that the Veteran's prostate condition is service-related.  As noted above, the record does not support a finding of in-service herbicide exposure such that service connection for prostate cancer might be presumed.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e).  Nor does the record show that the prostate cancer manifested in service or within the one-year presumptive period applicable to malignant tumors.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  On the contrary, that disease, by the Veteran's own admission, did not develop until after he turned 50.  Consequently, there is no evidence of a continuity of symptomatology and, thus, no basis for the Board to conclude that the Veteran's prostate cancer was caused or aggravated by service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-40.  Thus, the Board also has no basis to conclude that the Veteran's erectile dysfunction, by virtue of its association with his prostate cancer, is itself worthy of service connection.

The Board recognizes that the Veteran strongly believes that his erectile dysfunction arose in service, or is otherwise attributable to his period of active duty.  As with his other claims for service connection, he is competent to report a history of in-service and post-service symptoms, which are capable of lay observation, and his assertions in this regard are considered credible in the absence of probative contradictory evidence.  Layno, 6 Vet. App. at 469-470; Caluza, 7 Vet. App. at 511.  However, just as the Veteran has not been shown to have the expertise to render etiological opinions with respect to his low back and leg disorders, he also has not displayed the clinical acumen necessary to opine on the origins of his erectile dysfunction.  It follows that his assertions of an in-service onset of that disorder, standing alone, are insufficient to offset the probative medical evidence that weighs against his claim.  See Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  Similarly, the Board itself is unable to attribute the Veteran's erectile dysfunction to his active service without independent medical evidence denoting such a relationship.  See Chotta, 22 Vet. App. at 86; Colvin, 1 Vet. App. at 175.  

In conclusion, the Board finds that the preponderance of the probative evidence fails to establish that the Veteran's erectile dysfunction developed during his period of active service or is otherwise related to that service, including on the basis of alleged herbicide exposure.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for erectile dysfunction, that claim must also be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a bilateral leg disorder is denied.  

Entitlement to service connection for erectile dysfunction is denied.  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


